DETAILED ACTION
This action is responsive to the following communication: Amendment filed 07/26/22.  This action is made final.
Claims 1-23 are pending in the case.  Claims 1, 11 and 23 are independent claims.  

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
Claim 23 recites “accessing one or both of a user’s local or remote storage of user-storage content”.  “ing” as added should be underlined in “accessing”.  In addition, “,” as added after “… the slide-show generator,” should be underlined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-14, 16-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aimone et al. (U.S. Patent Application Publication 2014/0223462 A1 hereinafter Aimone)

With regard to claim 1, Aimone teaches a method for generating a mood-filtered slide-show <slide show can be generated para 0239>, said method comprising the steps of: 
accessing one or both of a user's local or remote storage of at least one of a user-captured or a user-featured digital content <digital content can be stored and consumed (viewed) by a user of a mobile device para 0125>; 
grouping together at least two of said digital content from said storage with similar thematic elements to generate a slide-show <content can be grouped and presented as a slide show para 0239>, wherein the thematic element used for grouping the slide-show is based on at least one of a recurring visual, location <thematic element is vacation (location) para 0239>, or time and 
filtering said slide-show with at least one if a visual or an audio attribute based on an assessed or user-selected emotional/mental state (EMS) of the user to generate the mood-filtered slideshow <user selected (clicked) on an emotion (visual), tagged photos can be displayed (filtered) in a slide show para 0239>.
With regard to claim 11, Aimone teaches a method for generating a mood-filtered slide-show <slide show can be generated and filtered for mood/emotions para 0239>, said method comprising the steps of: 
accessing one or both of a user's local or remote storage of user-stored digital content <digital content can be stored and consumed (viewed) by a user of a mobile device para 0125>;
grouping together at least two user-stored digital content from said storage with similar thematic elements to generate a show <content can be grouped and presented as a slide show para 0239>, wherein the thematic element used for grouping the slide-show is based on at least one of a recurring visual, location <thematic element is vacation (location) para 0239>, or time; and 
filtering said show with at least one of a visual or an audio attribute based on an assessed or user-selected emotional/mental state (EMS) of the user to generate the mood-filtered show <user selected (clicked) on an emotion (visual), tagged photos can be displayed (filtered) in a slide show para 0239>.
With regard to claim 23, Aimone teaches a system for generating a mood-filtered slide-show <slide show can be generated and filtered for mood/emotions para 0239>, said system comprising: 
a slide-show generator <slide show can be generated para 0239>; 
a mood filterer <filter can be performed para 0239>; 
a processor coupled to a memory element with instructions, said processor when executing said memory-stored instructions, configure the system to <fig 1 computer, memory>: 
accessing one or both of a user’s local or remote storage of user-stored digital content <digital content can be stored and consumed (viewed) by a user of a mobile device para 0125>; 
group together at least two user-stored digital content from said storage with similar thematic elements to generate a slide-show by the slide-show generator, <content can be grouped and presented as a slide show para 0239>, wherein the thematic element used for grouping the slide-show is based on at least one of a recurring visual, location <thematic element is vacation (location) para 0239>, or time; and
filtering said slide-show with at least one of a visual or audio attribute based on a user-selected emotional/mental state (EMS) of the user to generate the mood-filtered slideshow by the mood filterer <user selected (clicked) on an emotion (visual), tagged photos can be displayed (filtered) in a slide show para 0239>.
With regard to claims 2, 12, these claims depend upon claims 1 and 11 respectively, which are rejected above. In addition, Aimone teaches wherein the assessed or selected EMS is categorized as at least one of a neurotransmitter (NT) <brain signal can be used for emotional state para 0124, 0132>.
With regard to claims 3, 13, these claims depend upon claims 1 and 11 respectively, which are rejected above. In addition, Aimone teaches wherein the assessed or selected EMS is categorized as at least one of emotional, mental, and/or physical state <mental state para 0239>.
With regard to claims 4, 14, these claims depend upon claims 1 and 11 respectively, which are rejected above. In addition, Aimone teaches, wherein the EMS is selected by the user <mental state can be selected by the user para 0287>.
With regard to claims 6, 16, these claims depend upon claims 1 and 11 respectively, which are rejected above. In addition, Aimone teaches wherein the EMS is assessed based on a tracked consumption of digital content, also referred to as a digital diet, of the user <user’s interest in viewing content is monitored associated with emotion para 0124>.
With regard to claims 7, 17, these claims depend upon claims 6 and 16 respectively, which are rejected above. In addition, Aimone teaches wherein the assessed EMS is based on a decoding of a visual representation or encoded EMS profile, also referred to as a digital footprint, of the user’s digital diet <profile is associated with emotions such as facial expression para 0154>.
With regard to claims 8, 18, these claims depend upon claims 6 and 16 respectively, which are rejected above. In addition, Aimone teaches wherein the assessed EMS is further based on a processing of at least one captured data related to at least one of the user’s physical, emotional, or mental state <emotion, brain state can be associated with the content para 0017>.
With regard to claims 9, 19, these claims depend upon claims 1 and 11 respectively, which are rejected above. In addition, Aimone teaches wherein the thematic grouping for generating the unfiltered slide-show is based on at least one of captured events during a given time period <photos can be grouped for an event or a vacation and associated emotion para 0239>, previously captured events on current date/time, geographically-bounded captured events, previously captured events on currently determined geo-location, captured events featuring the same person or people, or captured events featuring matching articles of garment, facial/body expressions, or background items.
With regard to claims 10, 20, these claims depend upon claims 1 and 11 respectively, which are rejected above. In addition, Aimone teaches wherein at least one of the visual or audio attribute layered on the unfiltered slide-show to generate the mood-filtered slide-show is based on the assessed or selected EMS and invokes an alteration in the EMS <brain state can be updated as the user consumed the content (unfiltered) and brain state meter can be shown (visual attribute) para 0239>.
With regard to claim 21, this claim depends upon claim 11, which is rejected above. In addition, Aimone teaches wherein the user-stored digital content comprises at least one of a user-captured content, user-featured content, user-downloaded content, or user-saved content <content can be created, stored by the user para 0125>.
With regard to claim 22, this claim depends upon claim 11, which is rejected above. In addition, Aimone teaches wherein the mood-filtered show is shared across a network <tagged content can be shared over the network para 0239-0240>.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aimone in view of Hewitt et al (US Patent Application Publication 2017/0004470 A1 hereinafter Hewitt).

With regard to claims 5, 15, these claims depend upon claims 4 and 14 respectively, which are rejected above. Aimone does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Hewitt teaches wherein the user selection is by at least one of a map, wheel, graph, or menu via a user interface on the users mobile device <mood can be selected using wheel in a user interface fig 78, para 0105>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Aimone, Hewitt before him/her before the effective filing date of the claimed invention, to modify the teachings of Aimone to include the teachings of Hewitt, in order to obtain limitations taught by Hewitt.  One would have been motivated to make such a combination because it provides one of many ways for user to select an item from using a wheel of moods to select. 

Response to Arguments
Applicant's remarks filed on 07/26/22 have been considered but are not persuasive.

Regarding the previous rejection of the claims 1, 11 and 23 under 35 U.S.C. 102(a)(1) and 102(a)(2), Applicant argues on page 8 last para of Remarks that the reference Aimone fails to disclose “second filtering step of grouping together at least two user-stored digital content from said storage with similar thematic elements to generate a show”, because Aimone does not disclose filtering content by any other feature. Rather it provides an example of content already grouped as a set, e.g., vacation photos, prior to being subjected to the method disclosed by Aimone.
The Office respectfully disagrees, Aimone teaches grouping of content that is stored based on a location (vacation). The claim does recite any filtering while grouping the content as applicant argues in the Remarks. The thematic element is location (vacation). 
In addition, applicant cites para 00209 and 00212 on page 9 of Remarks of the instant application, Examiner points that claim does not recite limitations as mentioned in these paragraphs. 
Applicant further argues on page 9 last para of Remarks that Aimone does not teach “using digital content consumption to access emotion” because the emotion of the user is assessed by an alternate means (i.e., brainwaves) and associated with the content, not assessed from the content - see page 10 first para of Remarks.
The Office respectfully disagrees, Aimone teaches that as user is viewing the content, emotion is monitored and is directly related to the content viewed. Examiner notes that “emotion …from the content…” is not recited and even if it is recited, para 0124 of Aimone as cited in the rejection of the claim clearly teaches monitoring user emptions directly related to as the user consumes content.
Therefore, the references Aimone has been reasonably interpreted as teaching the recited claim language.

Applicant further argues on page 10 last para of Remarks that all dependent claims are allowable for the reasons argued above for independent claims 1, 11 and 23.
The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Conclusion
 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142